internal_revenue_service department of the treasury index no number info release date ms washington dc person to contact telephone number refer reply to cc ita - cor-133860-01 date date dear ms this responds to your letter of date in which you asked for information about excluding gain on the sale of your principal_residence under sec_121 of the internal_revenue_code pursuant to a discussion between you and ms marilyn e brookens of this office we are treating your correspondence as a request for general information rather than as a request for a private_letter_ruling you stated that months ago you and your your original location to a new location in order to however because your son developed a serious case of and he will shortly be moving back to your original location where you will -year-old son moved miles from you job you are planning to sell the residence you have used at the new location and have asked whether you can exclude any of the gain you realize on that sale under sec_121 a taxpayer may exclude up to dollar_figure dollar_figure for certain joint returns of gain on the sale_or_exchange of property if the taxpayer owned and used it as the principal_residence for at least years during the 5-year period ending on the date of the sale_or_exchange the exclusion applies regardless of the age of the taxpayer but sec_121 provides generally that the full exclusion can be used only once every years because you have owned and used your residence in the new location for less than out of the last years you are not eligible to claim the maximum exclusion permitted by the statute however sec_121 provides that a reduced maximum exclusion is available for a taxpayer who sells or exchanges property used as the principal_residence but who fails to satisfy the ownership and use requirements described in sec_121 or the 2-year limitation described in sec_121 under these circumstances a reduced maximum exclusion is available to a taxpayer only if the sale_or_exchange is necessitated by a change in place of employment or health or to the extent provided in appropriate guidance unforeseen circumstances income_tax regulations under sec_121 are currently being prepared it has not been decided whether the reduced maximum exclusion is available when the sale_or_exchange is necessitated by a change in the health of a member of the taxpayer’s family the reduced maximum exclusion is computed by multiplying the maximum dollar limitation of dollar_figure dollar_figure for certain joint filers by a fraction the numerator of the fraction may be expressed in either days or months and is the shortest of the period of time that the taxpayer a owned the principal_residence b used the principal_residence or c had most recently sold a prior principal_residence and excluded gain under sec_121 the denominator of the fraction is days or months depending on the measure of time used in the numerator to illustrate assume that t a single_taxpayer had owned and occupied a principal_residence in los angeles for years or more t’s employer transferred her to chicago t sold the los angeles residence excluded the gain and purchased a principal_residence in chicago later her employer transferred her to austin and t sold the chicago residence months after the sale of the los angeles residence t owned the chicago residence for months and occupied it for months because t's move to austin was job related t will be entitled to exclude up to dollar_figure of gain on the sale of the chicago residence t's reduced maximum exclusion is derived by multiplying the dollar_figure maximum exclusion by a fraction of percent the numerator of the fraction represents the shortest of the three time periods involved the 18-month period during which t lived in her chicago residence the 20-month period during which she owned it and the 23-month period between the two sales we hope the above information will be helpful if you have further questions please call ms brookens at sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
